21-205-cr
United States of America v. Robert Courtright

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
25th day of February, two thousand twenty-two.

Present:         ROSEMARY S. POOLER,
                 ROBERT D. SACK,
                 WILLIAM J. NARDINI,
                             Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                   Appellee,

                          v.                                                   21-205-cr

ROBERT COURTRIGHT,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:           Darrell Fields, Assistant Federal Defender, Federal Defenders of
                                   New York, Inc., New York, N.Y.

Appearing for Appellee:            James Ligtenberg, Assistant United States Attorney (Matthew D.
                                   Podolsky, Assistant United States Attorney, on the brief), for
                                   Audrey Strauss, United States Attorney for the Southern District of
                                   New York, New York, N.Y.

Appeal from the United States District Court for the Southern District of New York (Seibel, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

         Robert Courtright appeals from the January 29, 2021 judgment of the United States
District Court for the Southern District of New York (Seibel, J.), sentencing him to twenty-six
months’ imprisonment for threatening to assault federal law enforcement officers in violation of
18 U.S.C. § 115(a)(1)(B). Courtright was arrested after he made three phone calls to various law
enforcement agencies and verbally abused the agents and threatened federal law enforcement
officers. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

       The only issue on appeal is whether the district court’s upward variance from the 12-to-
18 month Sentencing Guidelines range to impose a prison sentence of 26 months was
substantively reasonable.

         This Court reviews the reasonableness of a sentence for abuse of discretion. United States
v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008). We do not “substitute our own judgment for the
district court’s on the question of what is sufficient to meet the § 3553(a) considerations in any
particular case,” and will “set aside a district court’s substantive determination only in
exceptional cases where the trial court’s decision cannot be located within the range of
permissible decisions.” Id. at 189 (emphasis and internal quotation marks omitted).

        The district court may take into consideration its “own sense of what is a fair
and just sentence under all the circumstances.” United States v. Jones, 460 F.3d 191, 195 (2d Cir.
2006). Appellate review for substantive reasonableness “provide[s] a backstop for those few
cases that, although procedurally correct, would nonetheless damage the administration of justice
because the sentence imposed was shockingly high, shockingly low, or otherwise unsupportable
as a matter of law.” United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).

         Courtright argues that his sentence is substantively unreasonable in light of the factors set
forth in 18 U.S.C. § 3553(a). Courtright contends that he accepted responsibility and pleaded
guilty and that he wishes to address his anger issues. He also points out that his conduct included
only words uttered over a telephone on one day, that he did not call with the intent to threaten but
lost his temper during the phone calls, and that he did not act on his threats. Finally, he argues
that he has suffered particularly harsh prison conditions due to the COVID-19 pandemic.

        The district court’s sentence can hardly be called unreasonable. “Regardless of whether
the sentence imposed is inside or outside the Guidelines range, the appellate court must review
the sentence under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007); see also United States v. Pope, 554 F.3d 240, 247 (2d Cir. 2009). Here, the district
court’s sentence was reasonable in light of the Section 3553(a) factors. See, e.g., United States v.
Fairclough, 439 F.3d 76, 80-81 (2d Cir. 2006) (affirming 48-month sentence reflecting a 21-
month upward departure from a Guidelines range of 21 to 27 months “[i]n light of all of the
relevant considerations, including the sec. 3553(a) factors, the reasoning given by the District
Court, and the deference we need afford the District Court’s sentencing judgment”). The district
court here carefully assessed the Section 3553(a) sentencing factors and determined an upward


                                                  2
variance was warranted. In support, the district court cited the serious nature of Courtright’s
offense and the viciousness of his threats, his history and characteristics including his anger
issues as well as his lengthy history of domestic violence, the need to promote general and
specific deterrence, and the need to protect the public. Additionally, the district court took into
account the conditions of Courtright’s imprisonment and the effect of the COVID-19 pandemic
on those conditions.

        We have considered the remainder of Courtright’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3